DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belarbi (WO 02/092918 A1).
	With regard to claim 14, Belarbi discloses a kit of parts for assembling a water barrier (abstract), the kit of parts comprising: 
	at least one substantially water-impermeable membrane (11) , a plurality of discrete, water-permeable panels (12/13; fig. 5) that, when connected together, form a structural frame (10) including a first part for supporting the at least one substantially water- impermeable membrane against horizontal water pressure and including a second part substantially perpendicular to the first part (fig. 5); and at 
	With regard to claim 15, Belarbi further discloses each panel of the plurality of panels each comprise comprises a grating structure (fig. 9).
	With regard to claim 16, Belarbi further discloses plurality of protrusions and the plurality of apertures permit connection of a respective first panel of the plurality of first panels to a respective second panel of the plurality of second panels at multiple locations on a face of the respective second panel and/or facing in at least two different directions with respect to the respective second panel (figs. 4-5, 9).
	With regard to claim 17, Belarbi further discloses wherein for each second panel of the plurality of second panels, the plurality of apertures permit two or more first panels of the plurality of first panels to connect to the second panel (multiple apertures; fig. 9).
	With regard to claim 21, Belarbi further discloses the at least one support structure comprises a tensioning mechanism for applying tension to the at least one support structure (wire; fig. 9).
	With regard to claim 22, Belarbi further discloses the kit of parts is configured to permit the water barrier assembled from the kit of parts to be deployable deployed in moving water by hand and/or without the aid of machinery (fig. 9).
	With regard to claim 23, Belarbi further discloses connecting water-permeable panels of the plurality of water-permeable panels to form the structural frame (fig. 9), wherein the frame is water-permeable (fig. 9); and covering the structural frame with the at least one substantially water- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belarbi (WO 02/092918 A1).
	With regard to claim 25, Belarbi discloses the invention substantially as claimed however fails to explicitly state the step of covering the structural frame with the substantially water-impermeable membrane is performed while the structural frame is at least partially submerged in water.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device to Belarbi could readily be constructed while the frame is partially submerged in water as the device to Belarbi is readily portable.

	
Allowable Subject Matter
Claims 1-13 and 26-32 are allowed.
Claims 18-20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Water barrier formed from a plurality of panels and an impermeable membrane are known such as those taught by Trisl (6,079,904), Melin (6,413,014), Krogenes (2016/0289908), and Hoopes et al. (9,120,619).   However, the cited prior art lacks the protrusions on the wall panels in conjunction with complementary apertures on the floor panel as required by independent claim 1 and the protrusion and aperture arrangement in the v-shaped panels in claim 26, and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
3/24/2021